Citation Nr: 1827169	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-41 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2015. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1986 to June 1986, May 1987 to August 1987, May 1989 to August 1989, January 1991 to March 1991, and December 2011 to November 2012.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Dallas, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for lumbar strain with degenerative disc disease.  He contends that he wears a back brace for this service-connected disability and that it causes clothing damage.  

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear the clothing, or uses prescribed medication for a service-connected skin disability which causes irreparable damage to the outer garments.  38 U.S.C. § 1162 (2012).  Under 38 C.F.R. § 3.810 (2017), a veteran may be eligible for an annual clothing allowance when the Chief Medical Director or designee certifies that due to a service-connected disability, a qualifying prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing.  38 C.F.R. § 3.810(a)(1)(ii)(A).  

In this case, a January 2016 private treatment record reflects that the Veteran was issued a back brace in June 2011 for his lumbar spine disability.  

In January 2016, a VA inspector reported that the Veteran came in with his back brace and that it showed signs of wear and tear not consistent with being worn daily for 5 years.  The inspector also noted that the brace had no exposed metal stays or exposed rigid panels.  

The Board finds that this medical opinion is insufficient for determining whether the Veteran is entitled to an annual clothing allowance.  In order for the appellant to be found eligible for a clothing allowance, a certification is needed from the Chief Medical Director or designee that the orthopedic appliance tends to wear or tear the Veteran's clothing.  In this case, the examiner commented only as to the wear and tear (condition) of the back brace itself and not whether the Veteran's use of the brace tended to wear and tear his clothing. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that he may submit lay statements or other evidence, including pictures, documenting the medical necessity for the use of a back brace, the extent of his use of the brace, and proof showing excessive wear and tear to clothes due to the use of his back brace.  The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  The Veteran's paper claims file as well as all medical records in Virtual VA and VBMS should then be reviewed by the Chief Medical Director (or appropriate designee), for a determination on whether the Veteran's back brace meets the criteria for a clothing allowance in accordance with Veterans Health Administration directives.  The designee must specify in the report that claims file, Virtual VA, and VBMS records have been reviewed.  The designee should address:

(a) whether use of a back brace is medically necessary, 
(b) whether the back brace tends to wear out, tear, or otherwise cause irreparable damage to the Veteran's clothing?

Regarding the above, the designee should comment on whether and to what extent the Veteran actually uses the back brace with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  The examiner should discuss the Veteran's lay assertions that he uses the back brace frequently.

If it cannot be determined from the Veteran's records whether all preceding conditions for entitlement to an annual clothing allowance have been met or not met, then a physical examination of the appellant should be scheduled.

3. The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




